11 /1 0/202U                                              https://www.courtclerk.org/clata/case_summary.prip




      Case Number:            A 2003542
      Court:                  Common Pleas Civil
      Case Caption:           KELLEY RIORDAN vs. US BANK NATIONAL ASSOCIATION
      Judge:                  MELBA D MARSH
      Filed Date:             10/06/2020
      Case Type:              H706 - OTHER CIVIL & JURY DEMAND
      Total Deposits:         $625.00 Credit
      Total Costs:            $268.00
   Case History
   r Show All Rows
       Date                                               Description                                        Amount
    10/14/2020 JUDGE ASSIGNED CASE ROLLED TO MARSH/MELBA/D PRIMARY
               ELECTRONIC POSTAL RECEIPT RETURNED,COPY OF SUMMONS & COMPLAINT DELIVERED TO US BANK
    10/12/2020
               NATIONAL ASSOCIATION ON 10/10/20, FILED.[CERTIFIED MAIL NBR.: 7194 5168 6310 0927 7701]
               CERTIFIED MAIL SERVICE ISSUED TO US BANK NATIONAL ASSOCIATION [CERTIFIED MAIL NBR.: 7194 5168
    10/07/2020
               6310 0927 7695]
               CERTIFIED MAIL SERVICE ISSUED TO US BANK NATIONAL ASSOCIATION [CERTIFIED MAIL NBR.: 7194 5168
    10/07/2020
               6310 0927 7701]
    10/07/2020 SUMMONS ISSUED BY CERTIFIED MAIL TO US BANK NATIONAL ASSOCIATION
    10/07/2020 SUMMONS ISSUED BY CERTIFIED MAIL TO US BANK NATIONAL ASSOCIATION
    10/07/2020 FOREIGN FEES & JURY DEMAND BY MATTHEW G BRUCE                                                 625.00-
     10/06/2020 CLASSIFICATION FORM FILED.
     10/06/2020 COMPLAINT & JURY DEMAND FILED




               Blumberg No.
                                                                                                                             Case: 1:20-cv-00907-MRB Doc #: 1-1 Filed: 11/10/20 Page: 1 of 22 PAGEID #: 5




 httns://www.courtclerk.nm/data/caRn slimmarv.nhn                                                                      1/1
     Case: 1:20-cv-00907-MRB Doc #: 1-1 Filed: 11/10/20 Page: 2 of 22 PAGEID #: 6




                AFTAB PUREVAL
       HAMILTON COUNTY CLERK OF COURTS


                     COMMON PLEAS DIVISION

                   ELECTRONICALLY FILED
                 October 6, 2020 04:57 PM
                       AFTAB PUREVAL
                      Clerk of Courts
                   Hamilton County, Ohio
                    CONFIRMATION 992714


   KELLEY RIORDAN                                               A 2003542
          vs.
   US BANK NATIONAL
      ASSOCIATION


FILING TYPE: INITIAL FILING(OUT OF COUNTY)WITH JURY
                       DEMAND
                             PAGES FILED: 15




                                         EFR200                                 VERIFY RECORD
   Case: 1:20-cv-00907-MRB Doc #: 1-1 Filed: 11/10/20 Page: 3 of 22 PAGEID #: 7




                            IN THE COURT OF COMMON PLEAS
                                HAMILTON COUNTY,OHIO

KELLEY RIORDAN                                             CASE NO.
7457 Chinook Dr.
West Chester, OH 45069                                     JUDGE:

                               Plaintiff,

                       v.                                  COMPLAINT FOR DAMAGES
                                                           AND INJUNCTIVE RELIEF
U.S. BANK NATIONAL ASSOCIATION
300 Wall St., Suite A                                      JURY DEMAND ENDORSED
Cincinnati, OH 45212                                       HEREIN

       Serve also:
        U.S. Bank National Association
       c/o CT Corporation System
       (Stat. Agent)
       4400 Easton Commons Way, Ste. 125
       Columbus, OH 43219

                               Defendant.


       Plaintiff Kelley Riordan, by and through undersigned counsel, as her Complaint against

the Defendant, states and avers the following:

                            PARTIES,JURISDICTION & VENUE

    1. Kelley Riordan is a resident of the city of West Chester, Butler County, state of Ohio.

   2. Defendant U.S. BANK NATIONAL ASSOCIATION("US Bank")is foreign-incorporated

       business that conducts business throughout the state of Ohio and others.

   3. The events that give rise to the claims for relief in this Complaint occurred at US Bank's

       location at 300 Wall St., Suite A, Cincinnati, OH 45212.

   4. US Bank is, and was at all times hereinafter mentioned, Kelley Riordan's employer within

       the meaning of Family and Medical Leave Act("FMLA")29 U.S.C. § 2617 et seq. and

       R.C. § 4112.01(A)(2).
Case: 1:20-cv-00907-MRB Doc #: 1-1 Filed: 11/10/20 Page: 4 of 22 PAGEID #: 8




5. All of the material events alleged in this Complaint occurred in or around Hamilton County,

   Ohio.

6. Therefore, personal jurisdiction is proper over Defendant pursuant to Ohio Revised Code

   §2307.382(A)(1),(3) and/or (4).

7. Venue is proper pursuant to Civ. R. 3(B)(1),(2),(3)and/or (6).

8. This Court is a court of general jurisdiction over the claims presented herein, including all

   subject matters of this Complaint.

                                           FACTS

9. Kelley Riordan is a former employee of Defendant.

10. At all times noted herein, Kelley Riordan was qualified for and could fully perform the

    essential functions of her job, with or without a reasonable accommodation.

1 1. Kelley Riordan is disabled due to her anxiety and depression, and thus is in a protected

    class for disability. Alternatively, US Bank perceived Kelley Riordan as being disabled.

    US Bank had notice of Kelley Riordan's protected class.

12. Additionally, Kelley Riordan is also in a protected class for disability by association with

    her husband Ken Riordan and her son, both of which US Bank also had notice.

13. Kelley Riordan worked for U.S. Bank as a Mortgage Processing Supervisor from March

    19, 2018 until US Bank constructively terminated her employment on or about September

    17, 2019.

14. Kelley Riordan found her employment with US Bank through her husband, Ken Riordan

   (underwriter), who began with US Bank in or around late 2016.

15. In or around summer 2018, Kelley Riordan had a mortgage loan officer (Karen Carper)

    reach out to her regarding a loan.



                                              2
Case: 1:20-cv-00907-MRB Doc #: 1-1 Filed: 11/10/20 Page: 5 of 22 PAGEID #: 9




16. Carper had been having issues with Barb Protraffke's (loan processor) work on her loans.

17. Carper asked Kelley Riordan to discuss with Protraffke how to perform the work, which

   Kelley Riordan agreed to do via email.

18. Carper then emailed Kelley Riordan demeaning her leadership role, saying something to

   the effect of,"and you call yourself a supervisor?"

19. Kelley Riordan took this statement to HR(Matt(LNU)),Tim Hogue (sales manager), Tom

   Booth (regional sales manager, above Hogue), and Anthony Murt (Booth's boss, vice

   president,"Murt"), and requested help on how to deal with Carper.

20. Carper had had a history of causing drama in the office, bullying coworkers and superiors,

   and just generally being unprofessional in her work.

21. Hogue responded apologizing on Carper's behalf. Anthony Terry (site manager,"Terry")

   also blew off the issue, saying that that was "just how salespeople are."

22. Shortly after the above, Bridget Ellery (regional operations manager, Kelley Riordan's

    boss) went on vacation.

23. Terry and Wendy Kendall (regional operations manager) brought Kelley Riordan into a

    meeting while Ellery was on vacation.

24. In that meeting, Terry and Kendall asked why Kelley Riordan had gone to HR over Carper.

25. Kelley Riordan replied that she was tired of Carper's unprofessionalism and continued bad

    actions.

26. Terry and Kendall said they wished Kelley Riordan had come to them first and asked if

    Kelley Riordan felt they were not prepared to discipline as needed.

27. Kelley Riordan responded that she saw no reason to go to them as Carper's issues had

    continued for a long time without useful response despite other complaints.



                                             3
Case: 1:20-cv-00907-MRB Doc #: 1-1 Filed: 11/10/20 Page: 6 of 22 PAGEID #: 10




28. Kelley Riordan continued working without significant issue through the winter, though

   faced retaliation from US Bank against her complaint against Carper.

29. In or around February 2019, the regional sales meeting in Tennessee occurred.

30. Kelley Riordan, however, was specifically disallowed from attending, despite being a

   supervisor and regularly attending the meetings previously, purportedly due to "budget

   cuts."

31. The entire underwriting team of managers and supervisors attended, and all of Kelley

   Riordan's same-level coworkers attended. Kelley Riordan felt this was retaliatory against

    her previous complaints and discriminatory against her disabilities.

32. In or around March 2019, US Bank dissolved the construction loan department and moved

   the work under Kelley Riordan's department.

33. Terry, Ellery, Colleen Losey (closing manager), and Steven Hinkle (business processor)

    then went to St. Louis for training on construction loans.

34. Kelley Riordan, again, was disallowed from attending, interfering with her ability to

    perform her essential job functions.

35. Kelley Riordan was not given reason as to why she was not allowed to attend, so she viewed

    this as additional retaliation against her complaints and discriminatory against her.

36. Ellery texted Kelley Riordan in the midst of the meeting that she should have attended as

    it was directly relevant to Kelley Riordan's job duties.

37. In or around mid-April 2019, Terry and the regional sales managers put together a Happy

    Hour after work on a Wednesday night, Kelley Riordan did not wish to attend as her son

    had a regularly recurring medical appointment on Wednesdays, including when the Happy

    Hour was scheduled (she did not cite the reason why she did not plan on attending).



                                              4
Case: 1:20-cv-00907-MRB Doc #: 1-1 Filed: 11/10/20 Page: 7 of 22 PAGEID #: 11




38. Terry sent an email to the various managers and supervisors asking for who would attend

   and noted that he would "be disappointed" if someone could not make the event.

39. Kelley Riordan responded to Terry saying she could not make the Happy Hour, and Terry

   responded that he wished Kelley Riordan had told him sooner.

40. Terry said that Kelley Riordan needed to do some things outside regular hours due to her

   supervisory role, and Kelley Riordan responded noting the sales meeting the following day

    with two new mortgage loan officer hires, outside work hours.

41. Kelley Riordan felt the specific timing of this event and the problems not attending caused

    were discriminatory against her and her son's disabilities.

42. Ken Riordan went out on FMLA leave beginning on April 5, 2019(he returned on or about

    July 8, 2019).

43. In or around May 2019, Kelley Riordan went to the printer to pick up an item.

44. On the printer, Kelley Riordan saw that Ken Riordan's Hartford FMLA documentation was

    simply sitting by the printer uncollected and unprotected, giving her serious concerns about

    Ken Riordan's HIPAA rights.

45. Kelley Riordan spoke with Katrina Caprioni(underwriting manager, Ken Riordan's boss)

    about the documents.

46. Kelley Riordan returned to her work and a few minutes later Caprioni returned to her.

47. Caprioni, who was sent over by Christi Murrell (HR, "Murrell"), apologized to Kelley

    Riordan for leaving out Ken Riordan's FMLA information in public view and said that she

    must have simply forgotten to grab the document from the printer.

48. Kelley Riordan later reported this anonymously to US Bank's ethic's hotline. This was a

    protected complaint.



                                              5
Case: 1:20-cv-00907-MRB Doc #: 1-1 Filed: 11/10/20 Page: 8 of 22 PAGEID #: 12




49. Kelley Riordan did not report it directly to HR as she was afraid of further retaliation

   against her complaints, as she had suffered previously.

50. Kelley Riordan did, however, also report it to Terry the following day, though received no

   response for several weeks. This too was a protected complaint.

51. In or around late May 2019, Kelley Riordan overheard Kim Pyle and Alisha Davis (both

   loan processors) discussing Ken Riordan and his return to work on June 1.

52. Notably, Kelley Riordan did not even know that Ken Riordan was scheduled to return on

   the 1st.

53. Kelley Riordan emailed Terry and Lakeisha Brown (HR) asking for a meeting to discuss

    the above and noted she was displeased about the situation and doubted this was the first

    discussion about Ken Riordan's FMLA by others at work.

54. The three later had a meeting in Terry's office (with Brown calling in).

55. Kelley Riordan reiterated her HIPAA concerns and Terry got aggressive in response,

    saying that he had no way to control what his employees discussed.

56. Terry blew off Kelley Riordan's protected complaint and later continued his retaliation

    against her.

57. Roughly one week later in or around late May or early June 2019, Kelley Riordan spoke

    again with Brown.

58. Kelley Riordan had had a mental breakdown aimed at Ellery earlier that week and said she

    felt that there was no way to win with Terry.

59. Brown was unaware of the previously retaliation Kelley Riordan had received from Terry

    until that call, so Kelley Riordan reviewed all the retaliation she had received previously,




                                             6
Case: 1:20-cv-00907-MRB Doc #: 1-1 Filed: 11/10/20 Page: 9 of 22 PAGEID #: 13




   including the situations listed above and that she, unlike other supervisors and managers,

   was generally never allowed to work from home.

60. In or around early June 2019, the sales department and regional operations managers went

   to Vegas for another yearly sales rally, they returned around June 17. When they returned,

   Ellery was still out of the office.

61. Kelley Riordan reiterated to her other managers that that day she would be taking an

    extended lunch to close on her new home.

62. Christie DeBruler (regional operations manager, "DeBruler") emailed Kelley Riordan

    directly asking for notice when she left and returned.

63. Kelley Riordan replied-all that her team already knew of the situation and that they would

    reach out as needed. DeBruler emailed directly back again saying to give notice to her

    anyway.

64. On or about June 24, 2019, Terry, Kendall, Losey, and Caprioni went on another sales

    meeting; Judyanne Eversole (supervisor) and Sarah Wilson (supervisor) were also gone

    that day as well.

65. Notably, this was also the final two days for closing disclosures on loans, a very busy and

    stressful time at US Bank.

66. Hogue emailed Kelley Riordan about a processor being out that day, so she assigned out

    the processor's loans for coverage to Shawn Cooper(he covered for Walter Tucker).

67. One of the files was a problem, and Hogue emailed Kelley Riordan asking why they were

    assigned to Cooper (he was fairly inexperienced, and Kelley Riordan took it as Hogue

    questioning her role as a manager).

68. Kelley Riordan responded that she assigned work based on employee's capacity.



                                             7
Case: 1:20-cv-00907-MRB Doc #: 1-1 Filed: 11/10/20 Page: 10 of 22 PAGEID #: 14




69. On or about June 25, 2019, Kelley Riordan came into work for a regular day, Ellery came

    into her office shaking mad about Hogue's email questioning Kelley Riordan's assignment

    of work.

70. Ellery was very upset with Hogue for the exchange. Immediately, Kelley Riordan's left-

    side face got very tingly and her blood pressure shot up (she tested it shortly after the

    exchange).

 71. Kelley Riordan video-chatted Ellery about the situation and said she would go to her car to

    rest and calm herself

 72. Ellery, shortly after, came out to Kelley Riordan to check on her and saw Kelley Riordan

    extremely emotional.

 73. Ellery offered to call an ambulance, but Kelley Riordan refused and checked her blood

     pressure again; it was even higher than before.

 74. Ellery then drove Kelley Riordan home and brought Ken Riordan back to pick up Kelley

     Riordan's car.

 75. Ken Riordan and Kelley Riordan then went to the hospital and Kelley Riordan filed for

     FMLA the same day.

 76. Kelley Riordan remained out on FMLA until on or about September 27, 2019.

 77. Through this time, Kelley Riordan faced continued retaliation and problems due to her

     FMLA usage from US Bank. As a non-exhaustive example of this retaliation, Kelley

     Riordan was continually harassed about her time out on FMLA.

 78. On or about September 27, 2019, Kelley Riordan resigned from US Bank citing her

     disparate treatment due to her disabilities and FMLA usage.




                                              8
Case: 1:20-cv-00907-MRB Doc #: 1-1 Filed: 11/10/20 Page: 11 of 22 PAGEID #: 15




79. Kelley Riordan's resignation was forced by circumstances under which any reasonable

    person would also have no choice but to resign from US Bank.

80. Kelley Riordan's resignation was thus a constructive termination.

81. Defendant's constructive termination ofKelley Riordan was an adverse employment action

    against her.

82. Defendant actually forced Kelley Riordan to resign her employment discriminatorily

    against her disabilities, in retaliation for her complaints of disparate treatment, and/or

    retaliate against her for using FMLA.

83. As a result of the acts and omissions of US Bank, Kelley Riordan has suffered damages.

            COUNT I: RETALIATION IN VIOLATION OF THE FMLA

84. Kelley Riordan restates each and every prior paragraph of this Complaint, as if it were fully

    restated herein.

85. During her employment, Kelley Riordan qualified for and took FMLA leave.

86. Defendant knew Kelley Riordan took FMLA leave.

87. After Kelley Riordan utilized her qualified FMLA leave, Defendant retaliated against her.

88. During her employment with US Bank, Kelley Riordan was subjected to offensive and

    harassing conduct based on her FMLA usage from her superiors, coworkers, and

    customers.

89. Defendant knew or should have known of the harassing conduct against Kelley Riordan.

90. Defendant condoned, tolerated and ratified this harassing conduct.

91. This harassing conduct was severe and/or pervasive.

92. This harassing conduct was offensive to Kelley Riordan.

93. This harassing conduct would also be offensive to any reasonable person.



                                              9
Case: 1:20-cv-00907-MRB Doc #: 1-1 Filed: 11/10/20 Page: 12 of 22 PAGEID #: 16




94. This harassing conduct interfered with Kelley Riordan's ability to perform her job duties.

95. This harassment was based on Kelley Riordan's disability.

96. This harassing conduct was so severe and pervasive that it materially altered the conditions

    of Kelley Riordan's employment.

97. Kelley Riordan, with no other reasonable choice, was then forced to resign her

    employment.

98. Any reasonable person in Kelley Riordan's place would also have no choice but to resign

    due to the conduct.

99. Kelley Riordan's resignation was a constructive termination, an adverse employment

    action.

 100.         Defendant constructively terminated Kelley Riordan's employment.

 101.         Kelley Riordan's constructive termination was an adverse employment action

    against her.

102.          There was a causal link between Kelley Riordan taking medical leave under the

    FMLA and Defendant's constructive termination of Kelley Riordan's employment.

103.          Defendant actually constructive terminated Kelley Riordan for her FMLA use.

104.          Defendant retaliated against Kelley Riordan by constructive terminating her

    employment.

105.          Defendant's actions show that it willfully retaliated against Kelley Riordan in

    violation of U.S.C. § 2615(a).

106.          As a direct and proximate result of Defendant's wrongful conduct, Kelley Riordan

    is entitled to all damages provided for in 29 U.S.C. § 2617, including liquidated damages,

    costs, and reasonable attorney's fees.



                                             10
Case: 1:20-cv-00907-MRB Doc #: 1-1 Filed: 11/10/20 Page: 13 of 22 PAGEID #: 17




COUNT II: DISABILITY DISCRIMINATION IN VIOLATION OF R.C.§ 4112,et seq.

 107.          Kelley Riordan restates each and every prior paragraph of this Complaint, as if it

     were fully restated herein.

 108.          Kelley Riordan is in a protected class for her disabilities (described supra).

 109.          R.C. § 4112 et seq. provides that it is an unlawful discriminatory practice for an

    employer to discriminate against an employee on the basis of the employee's disabilities.

 1 10.         During her employment with US Bank, Kelley Riordan was subjected to offensive

     and harassing conduct based on her actual and/or perceived disability from her superiors,

    coworkers, and customers.

 1 11.         Defendant knew or should have known of the harassing conduct against Kelley

     Riordan.

 1 12.         Defendant condoned, tolerated and ratified this harassing conduct.

 1 13.         This harassing conduct was severe and/or pervasive.

 1 14.         This harassing conduct was offensive to Kelley Riordan.

 1 15.         This harassing conduct would also be offensive to any reasonable person.

 1 16.         This harassing conduct interfered with Kelley Riordan's ability to perform her job

     duties.

 117.          This harassment was based on Kelley Riordan's disability.

 1 18.         This harassing conduct was so severe and pervasive that it materially altered the

     conditions of Kelley Riordan's employment.

 1 19.         Kelley Riordan, with no other reasonable choice, was then forced to resign her

     employment.




                                                 11
Case: 1:20-cv-00907-MRB Doc #: 1-1 Filed: 11/10/20 Page: 14 of 22 PAGEID #: 18




120.       Any reasonable person in Kelley Riordan's place would also have no choice but to

    resign due to the conduct.

 121.      Kelley Riordan's resignation was a constructive termination, an adverse

    employment action.

 122.      Defendant constructively terminated Kelley Riordan's employment.

 123.      Defendant treated Kelley Riordan differently than other similarly situated

    employees based upon her disability.

 124.      Defendant violated R.C. § 4112.02 and R.C. § 4112.99 by treating Kelley Riordan

    differently from other similarly situated employees outside her protected class.

 125.      Defendant violated R.C. § 4112.02 and R.C. § 4112.99 by applying its employment

    policies in a disparate manner based on Kelley Riordan's disability.

 126.      Defendant violated R.C. § 4112.02 and R.C. § 4112.99 by applying its disciplinary

    policies in a disparate manner based on Kelley Riordan's disability.

 127.      Kelley Riordan incurred emotional distress damages as a result of Defendant's

    conduct described herein.

 128.      As a direct and proximate result of Defendant's acts and omissions, Kelley Riordan

    has suffered and will continue to suffer damages.

                             COUNT III: RETALIATION

 129.      Kelley Riordan restates each and every prior paragraph of this complaint, as if it

    were fully restated herein.

 130.      As a result of the Defendant's discriminatory conduct described above, Kelley

    Riordan complained of the discrimination, harassment, and disparate treatment she was

    experiencing.



                                            12
Case: 1:20-cv-00907-MRB Doc #: 1-1 Filed: 11/10/20 Page: 15 of 22 PAGEID #: 19




131.        Subsequent to Kelley Riordan's complaints to management about harassment,

    bullying, and disparate treatment toward her, Defendant took adverse employment actions

    against Kelley Riordan, including but not limited to, constructively terminating her

    employment.

 132.       Defendant's actions were retaliatory in nature based on Kelley Riordan's

    opposition to the unlawful discriminatory conduct.

 133.       Pursuant to R.C. § 4112.02(I), it is an unlawful discriminatory practice to

    discriminate in any manner against any other person because that person has opposed any

    unlawful discriminatory practice.

 1 34.      Kelley Riordan incurred emotional distress damages as a result of Defendant's

    conduct described herein.

 135.       As a direct and proximate result ofDefendant's acts and omissions, Kelley Riordan

     has suffered and will continue to suffer damages.

                                DEMAND FOR RELIEF

WHEREFORE,Kelley Riordan demands from Defendant the following:

     a) Issue a permanent injunction:

           i.   Requiring Defendant to abolish discrimination, harassment, and retaliation;

          ii.   Requiring allocation of significant funding and trained staff to implement all

                changes within two years;

         iii.   Requiring removal or demotion of all supervisors who have engaged in

                discrimination, harassment, or retaliation, and failed to meet their legal

                responsibility to promptly investigate complaints and/or take effective action to

                stop and deter prohibited personnel practices against employees;



                                              13
Case: 1:20-cv-00907-MRB Doc #: 1-1 Filed: 11/10/20 Page: 16 of 22 PAGEID #: 20




        iv.    Creating a process for the prompt investigation of discrimination, harassment,

               or retaliation complaints; and

         v.    Requiring mandatory and effective training for all employees and supervisors

               on discrimination, harassment, and retaliation issues, investigations, and

               appropriate corrective actions;

    b) Issue an order requiring Defendant to expunge her personnel file of all negative

       documentation;

    c) An award against Defendant for compensatory and monetary damages to compensate

       Kelley Riordan for physical injury, physical sickness, lost wages, emotional distress,

       and other consequential damages, in an amount in excess of $25,000 per claim to be

       proven at trial;

    d) An award of punitive damages against Defendant in an amount in excess of $25,000;

    e) An award of reasonable attorneys' fees and non-taxable costs for Kelley Riordan's

       claims as allowable under law;

    f) An award of the taxable costs of this action; and

    g) An award of such other relief as this Court may deem necessary and proper.




                                            14
Case: 1:20-cv-00907-MRB Doc #: 1-1 Filed: 11/10/20 Page: 17 of 22 PAGEID #: 21




                                               Respectfully submitted,

                                               /s/ Matthew G. Bruce
                                               Matthew Bruce (0083769)
                                                       Trial Attorney
                                               Evan R. McFarland (0096953)
                                               THE SPITZ LAW FIRM,LLC
                                               Spectrum Office Tower
                                                1 1260 Chester Road, Suite 825
                                               Cincinnati, OH 45246
                                               Phone:(216) 291-4744(x173)
                                               Fax: (216) 291-5744
                                               Email: Evan.McFarlandASpitzLawFirm. om
                                               Email: Matthew.BruceAspitzlawfirm.com

                                               Attorneysfor PlaintiffKelley Riordan




                                  JURY DEMAND

Plaintiff Kelley Riordan demands a trial by jury by the maximum number ofjurors permitted.


                                               /s/ Matthew G. Bruce
                                               Matthew Bruce (0083769)




                                          15
 Case: 1:20-cv-00907-MRB Doc #: 1-1 Filed: 11/10/20 Page: 18 of 22 PAGEID #: 22




             AFTAB PUREVAL
    HAMILTON COUNTY CLERK OF COURTS


                  COMMON PLEAS DIVISION

                ELECTRONICALLY FILED
              October 6, 2020 04:57 PM
                    AFTAB PUREVAL
                   Clerk of Courts
                Hamilton County, Ohio
                 CONFIRMATION 992714


KELLEY RIORDAN                                               A 2003542
        vs.
US BANK NATIONAL
   ASSOCIATION


              FILING TYPE: CLASSIFICATION
                           PAGES FILED: 1
            Case: 1:20-cv-00907-MRB Doc #: 1-1 Filed: 11/10/20 Page: 19 of 22 PAGEID #: 23




    COURT OF COMMON PLEAS                   CLASSIFICATION FORM                AFTAB PUREVAL
    HAMILTON COUNTY,OHIO                                                         CLERK OF COURTS
                                             WWW.COURTCLERK.ORG



CASE NUMBER:                             PLAINTIFF:   Kelley Riordan
PURSUANT TO SUPERINTENDENCE RULE 4, THIS CASE WAS ORIGINALLY FILED AND DISMISSED

UNDER CASE NUMBER:                             BY JUDGE

PLEASE INDICATE CLASSIFICATION INTO WHICH THIS CASE FALLS (please only check one):

        Other Tort — C360                                  1----1  Other Civil — H700-34
        Personal Injury — C310                                     Appropriation — H710
        Wrongful Death — C320                                      Accounting — H720
1     1 Vehicle Accident — C370                                    Beyond Jurisdiction —730
                                                                   Breach of Contract — 740
[—I   Professional Tort — A300                                     Cancel Land Contract — 750
      Personal Injury — A310                                       Change of Venue — H760
I 1 Wrongful Death — A320
-                                                                  Class Action — 11770
1---1 Legal Malpractice — A330                                     Convey Declared Void — H780
F-1 Medical Malpractice — A340                                     Declaratory Judgment — H790
                                                           ni Discharge Mechanics Lien — 11800
1      Product Liability — B350                                    Dissolve Partnership — H810
       Personal Injury — B310                              I—I CONSUMER SALES ACT(1345 ORC)— H820
       Wrongful Death — B320                                       Check here if relief includes declaratory
                                                                    judgment,injunction or class action
1---1Worker's Compensation                                          recovery — H825
I I Non-Compliant Employer — D410                          -I    1 Habeas Corpus — H830
1-1 Appeal — D420                                           i----1 Injunction — 11840
                                                                    Mandamus — 11850
        Administrative Appeals — F600                      I= On Account —11860
        Appeal Civil Service — F610                                 Partition — H870
        Appeal Motor Vehicle — F620                        I= Quiet Title — H880
1     i Appeal Unemployment — F630
        Appeal Liquor — F640
                                                                i   Replevin — H890
                                                                     Sale of Real Estate — H900
        Appeal Taxes — F650                                         Specific Performance — 910
        Appeal Zoning — F660                               =Restraining Order — H920
                                                                    Testimony — H930-21
ni Certificate of Qualification — H600                              Environmental — H940
                                                                    Cognovit — 11950
                                                           =:] Menacing by Stalking — 11960
                                                           =              ] Repo Title — Transfer of Title Only — 970
                                                                 i        I Repo Title — With Money Claim — H980
                                                                 i  Injunction  Sexual Predator — 990
                                                                    SB 10 — Termination — H690
                                                           CI SB 10 — Reclassification — H697


DATE:    10/06/2020                       ATTORNEY (PRINT):   Matthew G. Bruce, Esq.
                                          OHIO SUPREME COURT NUMBER:        0083769
Revised 01/02/2017
        Case: 1:20-cv-00907-MRB Doc #: 1-1 Filed: 11/10/20 Page: 20 of 22 PAGEID #: 24


                                  COURT OF COMMON PLEAS
                                  HAMILTON COUNTY, OHIO




KELLEY RIORDA N
    PLAINTIFF
                                                                       Use below number on
                                                                       all future pleadings

                                                                N o.   A 2003542
                                                                          S UMMONS
US BANK N ATION AL ASSOC IATION
     DEFENDANT



        U S BANK NATIONAL ASSOCIATION
        300 WALL ST SUITE A                            D- 1
        CINCINNATI OH 45212




You are notified
that you have been named Defendant(s) in a complaint filed by

        KELLEY RIORDAN
        7457 CHINOOK DR
        WEST CHESTER OH 45069

                                                                                Plaintiff(s)
in the Hamilton County, COMMON PLEAS CIVIL Division,
AFTAB PUREVAL, 1000 MAIN STREET ROOM 315,
CINCINNATI, OH 45202.
Y ou are hereby summoned and required to serve upon the plaintiff's
attorney, or upon the plaintiff, if he/she has no attorney of record, a
copy of an answer to the complaint within twenty-eight (28) days after
service of this summons on you, exclusive of the day of service. Your
a nswer must be filed with the Court within three (3) days after the
service of a copy of the answer on the plaintiff's attorney.

Further, pursuant to Local Rule 10 of Hamilton County, you are also required to
file a Notification Form to receive notice of all future hearings.

If you fail to appear and defend, judgement by default will be rendered
against you for the relief demanded in the attached complaint.




Name and Address of attorney                           AFTAB PUREVAL
MATTHEW G BRUCE                                        Clerk, Court of Common Pleas
11260 CHESTER ROAD                                        Hamilton County, Ohio
S UITE 825
CINCINNATI         OH              45246
                                                  By   RICK HOFMANN
                                                                                Deputy



                                                  Date:       October 7, 2020




01 111119119171111 0111 I I I
       Case: 1:20-cv-00907-MRB Doc #: 1-1 Filed: 11/10/20 Page: 21 of 22 PAGEID #: 25


                                          COURT OF COMMON PLEAS
                                          HAMILTON COUNTY, OHIO




KELLE Y RIORDAN
    PLAINTIFF
                                                                               Use below number on
                                                                               all future pleadings

                                                                        N o.   A 2003542
                                                                                  S UMMONS
US BAN K N A TIONAL ASSOCIA TION
     DEFENDANT



        U S BANK NATIONAL ASSOCIATION
        CO CT CORPORATION SYSTEM                               D- 1
        4 400 EASTON COMMONS WAY STE 125
        COLUMBUS OH 43219




Y ou are notified
that you have been named Defendant(s) in a complaint filed by

        KELLEY RIORDAN
        7457 CHINOOK DR
        WEST CHESTER OH 45069

                                                                                        Plaintiff(s)
in the Hamilton County, COMMON PLEAS CIVIL Division,
AFTAB PUREVAL, 1000 MAIN STREET ROOM 315,
CINCINNATI, OH 45202.
Y ou are hereby summoned and required to serve upon the plaintiff's
a ttorney, or upon the plaintiff, if he/she has no attorney of record, a
copy of an answer to the complaint within twenty-eight (28) days after
service of this summons on you, exclusive of the day of service. Your
a nswer must be filed with the Court within three (3) days after the
service of a copy of the answer on the plaintiff's attorney.

Further, pursuant to Local Rule 10 of Hamilton County, you are also required to
file a Notification Form to receive notice of all future hearings.

If you fail to appear and defend, judgement by default will be rendered
against you for the relief demanded in the attached complaint.




N ame and Address of attorney                                   AFTAB PUREVAL
MATTHEW G BRUCE                                                 Clerk, Court of Common Pleas
1 1260 CHESTER ROAD                                                Hamilton County, Ohio
S UITE 825
CINCINNATI          OH                       45246
                                                          By    RICK HO FMA N N
                                                                                         Deputy



                                                          Date:       October 7, 2020




0
1 1P1111    711411111
       91 911           11111101111111111111111111
                                                                                                       VERIFY RECORD
       Case: 1:20-cv-00907-MRB
         UNITED      STATES Doc #: 1-1 Filed:          CERTIFIED
                                              11/10/20 Page:
                                          ELECTRONIC         22 ofMAIL PAGEID RETURN
                                                                   22 SERVICE #: 26
                                                  —SUMMONS&-COMPLAINT
         POSTAL SERVICE„                           A 2003542 D1
                                                   US BANK NATIONAL ASSOCIATION
                                                   FILED: 10/12/2020 6:54:56




Date Produced: 10/12/2020

HAMILTON COUNTY CLERK OF COURTS:

The following is the delivery information for Certified MaiITM item number 7194 5168 6310 0927 7701.
Our records indicate that this item was delivered on 10/10/2020 at 12:05 p.m. in COLUMBUS, OH 43224.
The scanned image of the recie       'nf rmatio

Signature of Recipient :



                                                                              —V—


Address of Recipient :

                                                  efk. y c\45).
Thank you for selecting the Postal Service for your mailing needs. If you require additional assistance,
please contact your local post office or Postal Service representative.

Sincerely,
U nited States Postal Service

The customer reference number shown below is not validated or endorsed by the United States Postal
Service. It is solely for customer use.




Customer Reference Number:           15857514SEQ1
